DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 15, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 15, and 17 recites the limitation "wherein the insert includes a first connection structure disposed distal of the proximal surface" in line 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. Fig 6 discloses a first connection structure (180) which is made up of a collar, a recess, and a post member. The limitation above discloses a first connection structure as a separate element from the collar, the recess, and the post member suggesting another connection structure which is not supported by the specification. The specification indicates the first connection structure is comprised of a collar, a recess, and a post member. 
Claim 1, 15, and 17 recites the limitation "a second connection structure".  There is insufficient antecedent basis for this limitation in the claim. Fig 6 discloses a second connection structure (190) which is made up of a hollow portion. The limitation above discloses a second connection structure as a separate element from the hollow portion suggesting another connection structure which is not supported by the specification. The specification indicates the second connection structure is comprised of a hallow portion.
Examiner will interpret the limitation above as the delivery catheter includes a second connection structure comprising: the hallow (e.g. “the delivery catheter includes a second connection structure comprising: the hallow, configured to engage the first connection structure in the delivery configuration of the medical system.”)
Claim 1 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claim 1 discloses the limitation, “wherein the distal end of the delivery catheter includes a hollow portion configured to receive the post member in the delivery configuration.”, claim 1 also discloses, “a delivery catheter having a second connection structure proximate a distal end of the delivery catheter”. The specification indicates that the hallow is part of the second connection structure which is part of the distal end of the catheter (fig 6), therefore it is impossible for the hallow (part of the distal end of catheter) to proximate a distal end of the delivery catheter.
Examiner will interpret the above limitation to mean a delivery catheter having a second connection structure capable of being proximate a distal end of the delivery catheter.
Claim 15 discloses “the post member extends 34proximally from a distal end of the recess to a proximal surface disposed proximate the proximal end of the insert”, and claim 15 also discloses, “wherein the insert includes a first connection structure disposed distal of the proximal surface”. The specification indicates that the post member is part of the first connection structure which is part of the insert, therefore it is impossible for the post member (part of the insert) to extend past the insert as it is part of the insert. 
Examiner will interpret the above limitation to mean the post member extends 34proximally from a distal end of the recess to a proximal surface 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goldshtein (Pub No US/2018/0110468).
Regarding claim 1, as interpreted above, Goldshtein discloses a medical system, comprising: 
a left atrial appendage closure device including 
an expandable framework (septum gripper 52, 108) and 
a proximal hub (sleeve portion 60, 112) centered on a central longitudinal axis of the expandable framework (Fig 6A and 7A); 
	wherein an insert (implant body 43, 51, 101) is disposed within the proximal hub (sleeve portion 60, 112), the insert (implant body 43, 51, 101) including a collar (ring 117 or 118) configured to engage the proximal hub (sleeve portion 112 is sandwiched between a sleeve deploying inner ring 117 and a sleeve deploying outer ring 118, Goldshtein, para 110), 
a recess (opening/recess 135 of inner ring 117 or space between inner ring 117 and outer ring 118 or recess 136), see fig 7C and 8C) extending into the insert (implant body) from a proximal end of the insert (implant body 43, 51, 101) (Fig 7C and 8C shows recess extending into insert (implant body), Goldshtein, fig 7C and 8C), and 
a post member (mating threading part 137 or inner ring 117) disposed within the recess (a mating threading part 137 connected to or is part of proximal end of implant body 101 and inner ring 117 is in recess (gap created by sleeve portion 112 sandwiched between a sleeve deploying inner ring 117 and a sleeve deploying outer ring 118), Goldshtein, para 121, fig 8C); 
wherein the post member (mating threading part 137 or inner ring 117) is radially spaced apart from the collar (ring 117 or 118) to define a gap (gap between inner and outer ring or gap between threading post of mating threading part 137 and rim/wall of inner ring 117, see fig 8C) the post member (mating threading part 137 or inner ring 117) and the collar (ring 117 or 118) (gap created by sleeve portion 112 sandwiched between a sleeve deploying inner ring 117 and a sleeve deploying outer ring 118), Goldshtein, para 121, fig 8C), and the post member (mating threading part 137 or inner ring 117) extends proximally from a distal end of the recess to a proximal surface (proximal surface of device) (a mating threading part 137 connected to or is part of proximal end of implant body 101, Goldshtein, para 121, fig 8C); 
[AltContent: arrow][AltContent: textbox (Fig. 8C)]
    PNG
    media_image1.png
    193
    371
    media_image1.png
    Greyscale

wherein the insert includes a first connection structure (coupling means of implant body) disposed distal of the proximal surface (components of insert above are disclosed as a coupling means, Goldshtein, abstract, para 11, 122, and 124); and 
a delivery catheter (deployment device 200) having a second connection structure (clip-deploying arm 205 and threading component 207) proximate a distal end of the delivery catheter (deployment device 200) (Fig 8A and 8B show arm 205 is proximate the distal end, Goldstein fig 8A and 8B), the second connection structure (clip-deploying arm 205 and threading component 207) being configured to engage the first connection structure (coupling means of implant body) (coupling means above are disclosed as coupling on the proximal end on the hub (sleeve portion 60, 112), Goldshtein, abstract, para 11, 122, and 124) in a delivery configuration of the medical system (Goldshtein, para 125); 
wherein the distal end of the delivery catheter (deployment device 200) includes a hollow portion (hollow portion of clip-deploying arm 205) configured to receive the post member (mating threading part 137 or inner ring 117) in the delivery configuration (sleeve deploying outer ring 118 is crown-like shaped with proximally pointing concavities 136 for uncovering recesses 135 (when connected thereto above) for facilitating coupling of clip-deploying arm 205, Goldstein, abstract, para 7, 22, 28, 40, 65 and 123, fig 8A-8E).  
	Regarding claim 2, Goldshtein discloses the medical system of claim 1, wherein a sensor (Sensing or/and measuring means 106) is disposed within the post member (mating threading part 137) (Fig 7E discloses the sensor as part of the implant body and a mating threading part 137 connected to or is part of proximal end of implant body 101, Goldshtein, para 106, and 116-118, fig 7E).
Regarding claim 3, Goldshtein discloses the medical system of claim 2, wherein the sensor (Sensing or/and measuring means 106) is a pressure sensor and (Pressure measurements in one or more chambers of the heart may be used as an indicator for several cardiac conditions, Goldshtein, para 3-4 and 16) 
the proximal surface is a diaphragm (membrane 128 or proximal foldable unit 58a, 110) extending across a proximal end of the post member (Fig 6A and 7A shows proximal foldable unit extending across a proximal end of post member and though membrane 128 is disclosed as being on the distal side however sensors are disclosed as being housed distally, proximally or in the center, Goldshtein, para 33 and 89, fig 6A and 7A), 
the diaphragm (sensing or/and measuring means 106 or sensory cup 125 or proximal foldable unit 58a, 110) being configured to transmit a pressure within a left atrium to the pressure sensor when the expandable framework is disposed within an ostium of the left atrial appendage (membrane 128 proximal foldable unit 58a, 110, is configured to occlude and seal sensors in the heart cavity thereby transmitting the pressure in the cavity to the sensor and sensing or/and measuring means 106 are disclosed to transmit pressure to pressure traducers 131, Goldshtein, para 65, 77, 78, 81, 85, and 118-119, fig 1A-3B).  
Regarding claim 4, Goldshtein discloses the medical system of claim 3, wherein the delivery catheter includes at least one aperture extending through a side wall of the delivery catheter proximate the distal end of the delivery catheter (Fig 8A shows fluid inlet 202 (an aperture) which extends through a side wall of the deployment device 200, Goldshtein, para 120, fig 8A).  
Regarding claim 7, Goldshtein discloses the medical system of claim 1, wherein the first connection structure (coupling means of implant body) includes a first threaded portion (a mating threading part 137) disposed on an outside surface of the post member or an inside surface of the collar (Fig 8C shows a mating threading part 137 is disposed on outside surface, Goldshtein, para 121, fig 8C).  
Regarding claim 8, Goldshtein discloses the medical system of claim 7, wherein the second connection structure includes a second threaded portion (clip-deploying arm 205 and threading component 207) disposed proximate the distal end of the delivery catheter (fig 8C), the second threaded portion (clip-deploying arm 205 and threading component 207) being configured to threadably mate with the first threaded portion (mating threading part 137) when the medical system is in the delivery configuration (a threading component 207 which is threadable into a mating threading part 137 connected to or is part of proximal end of implant body 101, Goldshtein 121, fig 8C).  
Regarding claim 9, Goldshtein discloses the medical system of claim 1, wherein the first connection structure (coupling means on implant body) includes at least one groove (threads of mating threading part 137) formed in an outside surface of the post member (mating threading part 137) or an inside surface of the collar (inner ring 117 has recess 135), wherein the at least one groove (threads of mating threading part 137) of threading includes a longitudinal portion (axial portion of recess 135) and a circumferential portion (circumferential portion of recess 135) extending from a distal end of the longitudinal portion (Fig 7C shows recesses 135 has a portion extending across the circumference and a portion extending axially, Goldshtein, fig 7C).  
Regarding claim 10, Goldshtein discloses the medical system of claim 9, wherein the second connection structure (clip-deploying arm 205 and threading component 207) includes at least one radially extending projection (threads on threading component 207 or arms 205) proximate the distal end of the delivery catheter (deployment device 200) (Rod 204 is connectable to implant body 101 optionally with a threading component 207 which is threadable into a mating threading part 137 connected to or is part of proximal end of implant body 101 which would be proximate the distal end of the deployment device 200 prior to deployment, Goldstein, para 121, fig 8E), the at least one radially extending projection (threading) being configured to engage the at least one groove (threading component 207 which is threadable into a mating threading part 137, Goldshtein, para 121, fig 8E) when the medical system is in the delivery configuration (fig 8E).  
Regarding claim 11, Goldshtein discloses the medical system of claim 1, wherein the first connection structure (coupling means on implant body) includes at least one projection (threads of 137 or protrusions above recess 135 of inner ring 117) extending radially outward from the post member (mating threading part 137 or inner ring 117) (Rod 204 is connectable to implant body 101 optionally with a threading component 207 which is threadable into a mating threading part 137 connected to or is part of proximal end of implant body 101 which would be proximate the distal end of the deployment device 200 prior to deployment or Clip-deploying arm 205 is releasably coupled to implant 100 at recesses 135 provided on sleeve deploying inner ring 117 of septum gripper 108, Goldstein, para 121-122, fig 8C and 8E).  
Regarding claim 12, Goldshtein discloses the medical system of claim 11, wherein the second connection structure (clip-deploying arm 205 and threading component 207) includes two or more movable jaws (clip-deploying arm 205) configured to engage the at least one projection (recess 135 creates projections above the recess which retains arm 205) to clamp the post member (inner ring 117) between the two or more movable jaws (clip-deploying arm 205) when the medical system is in the delivery configuration (Clip-deploying arm 205 is releasably coupled to implant 100 at recesses 135 provided on sleeve deploying inner ring 117 of septum gripper 108, Goldshtein, 122, fig 8E).  
Regarding claim 13, Goldshtein discloses the medical system of claim 1, wherein the first connection structure (coupling means of implant body) includes a channel (recesses 135) formed in an outside surface of the post member (inner ring 117) and extending circumferentially around the post member distal of the proximal surface (Fig 7C shows recesses 135 extending circumferentially around the post member and distal the proximal surface, Goldshtein, fig 7C).
Regarding claim 15, as interpreted above, Goldshtein discloses a medical system, comprising: a left atrial appendage closure device including 
an expandable framework (septum gripper 52, 108) and
a proximal hub (sleeve portion 60, 112) centered on a central longitudinal axis of the expandable framework (Fig 6A and 7A); 
wherein an insert (implant body 43, 51, 101) is disposed within the proximal hub (sleeve portion 60, 112), the insert (implant body 43, 51, 101) including 
a collar (inner ring 117 or 118) defining a circumferential wall (inner wall of 117 or 118) of the insert configured to engage the proximal hub (sleeve portion 112 is sandwiched between a sleeve deploying inner ring 117 and a sleeve deploying outer ring 118, Goldshtein, para 110), 
a recess (opening/recess 135 of inner ring 117 or space between inner ring 117 and outer ring 118 or recess 136, see fig 7C and 8C) extending axially into the insert from a proximal end of the insert (implant body 43, 51, 101) (Fig 7C and 8C shows recess extending into insert (implant body), Goldshtein, fig 7C and 8C), and 
a post member (mating threading part 137 or inner ring 117) disposed within the recess (a mating threading part 137 connected to or is part of proximal end of implant body 101 and inner ring 117 is in recess and a gap created by sleeve portion 112 sandwiched between a sleeve deploying inner ring 117 and a sleeve deploying outer ring 118, Goldshtein, para 121, fig 8C); 
wherein the post member (mating threading part 137 or inner ring 117) is radially spaced apart from the collar (ring 117 or 118) to define an annular gap (gap between inner and outer ring or gap between threading post of mating threading part 137 and rim/wall of inner ring 117, see fig 8C) between the post member (mating threading part 137 or inner ring 117) and the collar (ring 117 or 118), and the post member (mating threading part 137 or inner ring 117) extends proximally from a distal end of the recess (opening/recess 135 of inner ring 117 or space between inner ring 117 and outer ring 118 or recess 136, see fig 7C and 8C) to a proximal surface (proximal surface of device) disposed proximate the proximal end of the insert (implant body) (a mating threading part 137 connected to or is part of proximal end of implant body 101, Goldshtein, para 121, fig 8C); 
wherein the insert (implant body 43, 51, 101) includes a first connection structure (coupling means of implant body) disposed distal of the proximal surface (components of insert (implant body) above are disclosed as a coupling means, Goldshtein, abstract, para 11, 122, and 124); 
wherein a pressure sensor (Sensing or/and measuring means 106) is disposed within the post member (mating threading part 137 or inner ring 117) (membrane 128 is disclosed as being on the distal side however sensors are disclosed as being housed distally, proximally or in the center, Goldshtein, para 33 and 89, fig 6A and 7A) and in communication with the proximal surface of the post member for sensing a fluid pressure proximal of the left atrial appendage closure device (sensing or/and measuring means 106 are disclosed to transmit pressure to pressure traducers 131 and Fig 7E discloses the sensor as part of the implant body and a mating threading part 137 connected to or is part of proximal end of implant body 101, Goldshtein, para 65, 77, 78, 81, 85, 106, and 116-119, fig 1A-3b and 7E); and 
a delivery catheter (deployment device 200) having a second connection structure (clip-deploying arm 205 and threading component 207) proximate a distal end of the delivery catheter (deployment device 200) (Fig 8A and 8B show arm 205 is proximate the distal end, Goldstein fig 8A and 8B), the second connection structure (clip-deploying arm 205 and threading component 207) being configured to engage the first connection structure (coupling means of implant body) in a delivery configuration (unexpanded state) of the medical system (coupling means above are disclosed as coupling on the proximal end on the hub (sleeve portion 60, 112), Goldshtein, abstract, para 11, 122, and 124-125, fig 8E); 
wherein the distal end of the delivery catheter (clip-deploying arm 205 and threading component 207) includes a hollow portion (hollow portion of clip-deploying arm 205 or threads on component 207) configured to extend over the post member (mating threading part 137 or inner ring 117) and within the circumferential wall (inner wall of 117 or 118) in the delivery configuration (unexpanded state) such that the distal end of the delivery catheter (deployment device 200) is disposed distal of the proximal end of the insert (Device is deployable from within deployment device 200 so the distal end of deployment device 200 is capable of being distal the proximal end of insert (implant body), Goldshtein, para 39, 41 and 90, fig 8A-8E).  
Regarding claim 16, Goldshtein discloses a medical system, comprising: 
a left atrial appendage closure device including 
a self-expanding framework (septum gripper 52, 108) (thereby allowing its fixation means, septum gripper, to self-expand, Goldshtein, para 65) and 
a proximal hub (sleeve portion 60, 112) centered on a central longitudinal axis of the expandable framework (fig 6A and 7A); 
wherein an insert (implant body 43, 51, 101) is disposed within the proximal hub (sleeve portion 60, 112), the insert (implant body) including 
a collar (inner ring 117 or 118) defining a circumferential wall of the insert configured to engage the proximal hub (sleeve portion 112 is sandwiched between a sleeve deploying inner ring 117 and a sleeve deploying outer ring 118, Goldshtein, para 110), 
a recess (opening/recess 135 of inner ring 117 or space between inner ring 117 and outer ring 118 or recess 136, see fig 7C and 8C) extending axially into the insert (implant body) from a proximal end of the insert (implant body) (Fig 7C and 8C shows recess extending into insert (implant body), Goldshtein, fig 7C and 8C), and 
a post member (mating threading part 137 or inner ring 117) disposed within the recess (opening/recess 135 of inner ring 117 or space between inner ring 117 and outer ring 118 or recess 136, see fig 7C and 8C) radially inward of the circumferential wall (a mating threading part 137 connected to or is part of proximal end of implant body 101 and mating threading part 137 or inner ring 117 is within the recess (opening/recess 135 of inner ring 117 or space between inner ring 117 and outer ring 118 or recess 136), Goldshtein, para 121, fig 8C); 
wherein the post member (mating threading part 137 or inner ring 117) extends proximally from a distal end of the recess to a proximal surface (proximal end of mating threading part 137) (a mating threading part 137 connected to or is part of proximal end of implant body 101, Goldshtein, para 121, fig 8C; wherein a sensor, a capacitor, and a communication coil are disposed within the insert; and
a delivery catheter (deployment device 200) including a hollow portion (hollow portion of clip-deploying arm 205 or threads on component 207) disposable within the insert (implant body) radially inward of the circumferential wall (inner wall of 117 or 118) and radially outward of the post member (mating threading part 137 or inner ring 117) in a delivery configuration (unexpanded state) of the medical system (Fig 8C and 8E shows hollow portion of clip-deploying arm 205 or threads on component 207 couples to and is disposed within mating threading part 137 or inner ring 117 of the implant body, Goldshtein, fig 8C and 8E).
Regarding claim 17, as interpreted above, The medical system of claim 16, wherein the insert (implant body) includes a first connection structure (coupling means of implant body) disposed distal of the proximal surface of the post member and the delivery catheter (deployment device 200) includes a second connection structure (clip-deploying arm 205 and threading component 207) configured to engage the first connection structure (coupling means of implant body) in the delivery configuration (unexpanded state) of the medical system (Fig 8E shows coupling means of implant body is configured to engage clip-deploying arm 205 and threading component 207, Goldshtein, fig 8E) .  
Regarding claim 18, Goldshtein discloses the medical system of claim 16, wherein in the delivery configuration (unexpanded state) of the medical system, the delivery catheter (deployment device 200) does not contact the proximal surface of the post member (Rod 204 is connectable to implant body 101 optionally with a threading component 207 which is threadable into a mating threading part 137, as these components are optional, if the mating threading part 137 is not included then the exposed proximal surface of the insert (implant body) and (deployment device 200) does not make contact with the proximal surface of inner ring 117, Goldshtein, fig 8E).  
Regarding claim 19, Goldshtein discloses the medical system of claim 16, wherein the left atrial appendage closure device includes 
an occlusive element (proximal foldable unit 58a or 110) disposed over at least a portion of the expandable framework (septum gripper 52, 108); wherein the expandable framework (septum gripper 52, 108) is configured to shift between a collapsed configuration (unexpanded state) and a deployed configuration (expanded state); wherein the occlusive element (proximal foldable unit 58a or 110) is configured to prevent thrombi from exiting a left atrial appendage when the expandable framework (septum gripper 52, 108) is disposed within an ostium of the left atrial appendage in the deployed configuration (expanded state) (Implant 100 is disclosed as septal occluder capable of being deployed in the left atrial appendage, Goldshtein, abstract, para 3, 65, 83, and 125).  
Regarding claim 20, Goldshtein discloses the medical system of claim 19, wherein the expandable framework (septum gripper 52, 108) includes a plurality of interconnected struts joined together at the proximal hub (sleeve portion 60, 112) (Fig 6A shows framework is made of a plurality of struts joined at the hub, Goldshtein, fig 6A).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldshtein (Pub No US/2018/0110468), in view of Brinkmann (Pub No US/2021/0228216).
Regarding claim 5, Goldshtein discloses the medical system of claim 1, but fails to disclose a gap seal.
However, Brinkmann teaches a device wherein the closure device includes a gap seal (sealing portion 24) configured to extend across a proximal end (engagement portion 22) of the gap (central lumen of sealing portion 24) when the medical system is disposed in a released configuration (deployed configuration) in which the delivery catheter (delivery catheter 12) is disengaged from the left atrial appendage closure device (occlusion device 14) (sealing portion 24 has a central lumen that is configured to self-seal under body pressure, Brinkmann, para 48, 59, and 62, fig 6 and 7A-7D).  
Goldshtein and Brinkmann are both considered to be analogous to the claimed invention because they are in the same field of occlusion devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the couplings means of Goldshtein (coupling means of implant body) with the sealing portion of Brinkmann. Doing so would allow the user to seal the proximal surface with a diaphragm by flattening or compression against itself under external pressure which would still be able to transmit pressure to the recess (Brinkmann, para 48, 59, and 62, fig 6 and 7A-7D). 
Regarding claim 6, the combination of Goldshtein and Brinkmann teach the medical system of claim 5, wherein the gap seal (sealing portion 24) is configured to deflect into the recess (opening/recess 135 of inner ring 117 or space between inner ring 117 and outer ring 118 or recess 136 of Goldshtein) when the medical system is in the delivery configuration (unexpanded state) (Fig 6 shows sealing portion 24 everted through central lumen while in unexpanded state, Brinkmann, para 48, 59 and 62, fig 6 and 7A-7D).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldshtein (Pub No US/2018/0110468), in view of Bardsley (Pub No US/2020/0229957).
Regarding claim 13, Goldshtein discloses the medical system of claim 1.
In arguendo that Goldshtein fails to disclose a channel formed in an outer surface of the post member.
However, Bardsley teaches a device wherein the first connection structure (coupling means on implant body) includes a channel (groove on distal side of enlarged proximal end 302, 312) formed in an outside surface of the post member (engagement filament 90) and extending circumferentially around the post member distal of the proximal surface (enlarged proximal end 302) (Bardsley, para 178 and 223, fig 21A-21B).  
Goldshtein and Bardsley are both considered to be analogous to the claimed invention because they are in the same field of coupling means for occlusion devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the couplings means of Goldshtein (a threading component 207 which is threadable into a mating threading part 137) with the coupling means of Bardsley, a pusher shaft, pusher rod, engagement filament and enlarged proximal end (see fig 24A and 24B). Because both Goldshtein and Bardsley teach a method for coupling and separating an implant from a catheter, it would have been prima facie obvious to substitute one method for the other. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.". In re Fout, 675 F.2d 297, 301 USPQ 532 (CCPA 1982). 
Regarding claim 14, the combination of Goldshtein and Bardsley teaches the medical system of claim 13, but fails to disclose a distal cap and a tether.
However, Bardsley teaches a device wherein the second connection (coupling means of pusher shaft 20) structure includes: 
a distal cap member (distal tip of implant pusher shaft 20) disposed at the distal end of the delivery catheter (pusher shaft 20) and configured to span the proximal surface (enlarged proximal end 302) of the post member (engagement filament 90) (Fig 24B shows distal end of pusher shaft spans the proximal surface of enlarged proximal end 302, Bardsley, fig 24B), 
wherein the distal cap member (distal tip of implant pusher shaft 20) includes at least one aperture (opening at distil tip of pusher shaft 20) formed in a laterally extending surface of the distal cap member (distal tip of implant pusher shaft 20) (Fig 24A and 24B shows the laterally extending surface of the distal end of the shaft has opening which contains coupling means and implant, Bradsley, para 104-106, fig 24A and 24B); and 
a tether (collapsible grasping mechanism 300a and 300b) extending longitudinally alongside the delivery catheter (pusher shaft 20), through the at least one aperture (opening at distal tip of pusher shaft 20), and around the post member (engagement filament 90) within the channel (groove on engagement filament 90) when the medical system is in the delivery configuration (unexpanded state of the device in Goldshtein).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771